department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date september legend b scholarship program c company d company w number x dollars dollar amount y number z number dear - you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will award scholarships under your b program you will award scholarships for advanced degree post-secondary religious studies program at an accredited theological seminary college or university you have contracted with c to be involved in the administration recipient selections and pay out of funds for your program scholarships are one-time non-renewable awards assistance is to include but is not limited to amounts paid for qualified_tuition_and_related_expenses letter catalog number 58263t your program will be publicized through a news_release flyers and letters to academic institutions and industry professionals additionally d’s website will publicize your program along with making the application available to be eligible applicants must complete an on-line application and possess the following criteria a be enrolled full-time in an advanced degree post-secondary religious studies program at an accredited theological seminary college or university b demonstrate personal impact throughout education work experiences and c d volunteerism have a minimum grade point average of w on a scale or its equivalent be committed to entering the practice of full-time ministry in the united_states following completion of studies including leading a denominational congregation or worship group or serving in religious leadership at a house of worship scholarship recipients will be selected using a two-phase approach to ultimately select y recipients annually each receiving x dollars children of d employees will not be eligible to receive scholarships additionally relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for your awards phase will be performed by c who will select a total of z applicants an even amount selected from each of five geographic regions that you determine applicants will be selected based on the following past scholastic performance in undergraduate graduate programs as represented by their gpa phase will be performed by your selection committee who will identify y finalists even divided between each of the five regions based on the following letter of recommendation submitted from a teacher counselor or advisor which validates student’s academic and extracurricular achievement essay on how the students will you use advanced study including meaningful experiences personal vision for ministry leadership and serving the greater good and improving the human condition the selection committee for phase will consist of c employees the selection committee for phase will consist of d employees including representatives from marketing human resources division management and the chief sales officer the selection committee will be responsible for keeping records pertaining to its decisions regarding the provision of assistance if assistance is denied the selection committee is to document the reasons for such denial and will provide such denial in writing to the applicant eligible recipient if assistance is provided to eligible recipients the selection personal impact through work experiences and volunteerism letter catalog number 58263t committee is to maintain adequate_records and case histories to justify such grants as being in furtherance of charitable purposes upon selection c will process scholarship payments on behalf of b payments shall be made directly to the institution the qualified applicant attends recipients’ obligations include notifying c of any changes in address school enrollment or other relevant information and send a complete official transcript when requested provide d with a picture as well as a copy of the written essay for publication in their company newsletter you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above specifically if you receive any information indicating that the terms of the scholarship have been violated or if the scholarship recipient fails to maintain satisfactory progress towards the degree the scholarship will be terminated immediately you shall take all reasonable and appropriate steps either to recover the scholarship funds or to ensure the restoration of the diverted scholarship funds at the completion of a scholarship you will require that the scholarship recipient provide a transcript of academic performance basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary e e e e e e we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
